Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la que se une la Juez Asociada Señora Naveira de Rodón.
No coincidimos con la interpretación que hace la mayo-ría del Tribunal de que, en ausencia de una reglamenta-ción razonable, una relación adulterina es, de por sí, “un patrón de conducta impropia o desordenada” tan grave que amerita el despido inmediato de un empleado. Su conten-ción es errada, tanto a la luz de la intención legislativa y la posterior interpretación administrativa de la ley, como de los actos propios del patrono en el caso de autos. La inter-pretación que hace la mayoría del Tribunal del concepto *257justa causa es excesivamente amplia y no se justifica por los hechos del caso.
WH
La Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a), conocida como la Ley de Despido Injustificado o Ley de la Mesada, fue aprobada para dar mayor protección a los trabajadores en casos de despido. Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 541 (1979). Enumera una serie de causas justificativas de despido, las que, sin entenderse exhaustivas, sirven de guía interpretativa a los tribunales al determinar si un despido fue o no razonable. Báez García v. Cooper Labs., Inc., 120 D.P.R. 145, 152 (1987).
La justa causa para el despido de un empleado ordina-riamente surge de algún reglamento interno de la empresa o de la interpretación del texto mismo de la citada Ley Núm. 80. Por su parte, el Art. 2 de la Ley enumera las razones que constituyen justa causa para el despido. 29 L.P.R.A. sec. 185b. Entre éstas, las primeras tres (3) son atribuibles al empleado, al surgir de su alegada incompe-tencia o de su conducta impropia o dañosa a los intereses legítimos de la empresa:
Se entenderá por justa causa para el despido de un empleado de un establecimiento:
(a) Que el obrero siga un patrón de conducta impropia o desordenada.
(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del producto que se produce o maneja por el establecimiento.
(c) Violación reiterada por el empleado de las reglas y regla-mentos razonables establecidas para el funcionamiento del es-tablecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
Las causas enumeradas en la ley son notablemente am-plias y requieren, más que en otras leyes, el ejercicio de *258una discreción judicial fiel a la letra y al espíritu del esta-tuto para poder hacer justicia en un caso específico. Cada alegación de despido sin justa causa debe analizarse indi-vidualmente, caso a caso.
La referida Ley Núm. 80 es de naturaleza remedial, por lo que debe ser interpretada de manera que se cumplan los propósitos por los que fue aprobada. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 769 (1992). Dichos propósi-tos, que surgen claramente de la intención legislativa, son la protección de la seguridad del empleo, la limitación de las prerrogativas del patrono al disciplinar a sus emplea-dos y la disuasión del despido como sanción disciplinaria. La Guía Revisada para la aplicación de la Ley Núm. 80 de 30 de mayo de 1976, enmendada, Departamento del Tra-bajo y Recursos Humanos, 1999, y la jurisprudencia de este Tribunal que la interpreta reiteran este propósito.
Este imperativo hermenéutico es particularmente rele-vante cuando se alega que un empleado fue despedido por una falta mayor o grave que no figura ni en la ley ni en los reglamentos de la empresa. Se entiende por una falta mayor o grave, “aquella que es de tal seriedad o naturaleza que revela una actitud o un detalle del carácter del em-pleado que resulta tan lesivo a la paz y al buen orden de la empresa, que constituiría una imprudencia del patrono es-perar su reiteración para proceder entonces a despedir [a]l empleado”. M. Morales Reyes, Guía Revisada para la In-terpretación y Aplicación de la Ley Núm. 80, San Juan, Departamento del Trabajo y Recursos Humanos, 1976, pág. 31. Los casos de faltas mayores o graves se entienden como una excepción a la norma general que exige un pa-trón de conducta para configurar una causal de despido.
La interpretación de lo que es una falta mayor o grave, aunque no tiene que limitarse a las enumeradas en la ley, debe ser sumamente restrictiva.
El análisis de lo que constituye una falta mayor o grave debe realizarse en la forma más restrictiva posible. Esto obedece al *259hecho de que con la excepción de situaciones en que la gravedad de la falta resulta evidente, la imposición de una medida disci-plinaria tan rigurosa como el despido no se favorece ante una primera violaci[ó]n o falta aislada. A. Acevedo Colom, Legisla-ción Protectora del Trabajo Comentada, 5ta ed., Hato Rey, Imp. Ramallo Bros., 1999, pág. 164.
Bajo el análisis mayoritario, cualquier conducta ilegal, no importa su incidencia real sobre las gestiones de la em-presa, constituiría causa para un despido. Discrepamos de esa interpretación. La mera ilegalidad de una conducta no la transforma, ipso facto, en justa causa para el despido. Debemos recordar, a estos efectos, que una conducta criminal particular no es igualmente punible en toda circunstancia. Importantes derechos constitucionales, como la libertad de expresión y el derecho a la intimidad, pueden hacer inaplicable una disposición penal cuando la conducta proscrita se lleva a cabo en la intimidad. Stanley v. Georgia, 394 U.S. 557 (1969). Del mismo modo, la mera ilegalidad de una relación adulterina privada no justifica el despido de un empleado.
A estos efectos, es pertinente resaltar que nuestra juris-prudencia y la interpretación administrativa de la Ley Núm. 80, supra, no han considerado cualquier conducta delictiva como una falta grave, sino sólo aquella relacio-nada con las labores de la empresa. En Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1992), sostuvimos que era una ofensa grave que ameritaba el despido la agresión a un compañero de trabajo, durante horas laborables y en los predios de la agencia. En Aut. Edif Púb. v. Unión Indep. Emp. A.E.P., 130 D.P.R. 983 (1992), hicimos lo mismo con relación al encubrimiento de convicciones criminales ante-riores en una solicitud de empleo. La Guía Revisada para la Interpretación y Aplicación de la Ley Núm. 80, pág. 31, añade que “el asesinato de otro empleado en el lugar de trabajo” y el “asesinado] o viola[ción] a una empleada en el lugar de trabajo”. El elemento delictivo de esta conducta no basta para constituir causa de despido. Es necesaria una *260relación directa con el lugar de trabajo. De otro modo, se le estarían concediendo al patrono facultades punitivas que no le corresponden, pues son de la exclusiva competencia del Estado.
Concebiblemente, el interés legítimo de una empresa en prevenir los conflictos de interés, antagonismos interperso-nales e incidentes de hostigamiento sexual que suscita la relación sentimental entre empleados podría justificar una política general de no confraternización, siempre que ésta respete los límites que traza el derecho a la intimidad de los trabajadores. Sin embargo, una política de esta índole debe ser expresamente reglamentada por la empresa, de tal forma que sea conocida por todos los empleados.
En el grado en que la condición lo permita, el empleado debe tener la oportunidad de conocer las normas de conducta que rigen en el lugar de trabajo y, ante una falta aislada, una amo-nestación inicial, y, de repetirse la misma, una suspensión de empleo y sueldo, resultan acciones disciplinarias más justas. Acevedo Colom, op. cit, pág. 165.
Ya antes habíamos suscrito el argumento de que una relación sentimental, adulterina o no, entre dos (2) emplea-dos no es causa justificada para despedir a uno o a ambos, de no mediar alguna política expresa, razonable y pública de la empresa a esos efectos. Más aún, la validez de una política tal está limitada a que la relación sentimental proscrita sea observable durante horas laborables y afecte directa y patentemente las operaciones del negocio. Es per-tinente repetir aquí los pronunciamientos que a esos efec-tos hiciera la Juez Naveira de Rodón en su disenso en Cruz v. Empresas Massó, 145 D.P.R. 836, 854 esc. 3 (1998), al que entonces nos unimos.
... El tribunal de instancia determinó que la verdadera razón del despido fue que la relación que sostenían los empleados dañaba la imagen de la empresa. Massó debió presentar prueba sobre la existencia de alguna política de la empresa que prohíba este tipo de relación, su razonabilidad y el conocimiento de la *261misma por sus empleados. Al no hacerlo, no refutó la presun-ción de despido injustificado. (Énfasis suplido.)
No puede presumirse que la confraternización entre em-pleados, casados o no, es per se una falta mayor o grave, ni tampoco puede injertarse en la Ley Núm. 80, supra, por interpretación judicial, como conducta “impropia o desordenada”. El análisis que hace el Tribunal a esos efec-tos es tan amplio que desprovee a la enumeración de cau-sas para el despido de toda utilidad directiva y todo conte-nido protector de los derechos de los trabajadores.
h — i (-H
La correlación entre la incidencia y gravedad de una falta y la sanción disciplinaria impuesta por el patrono debe cumplir estrictamente no sólo el criterio de razonabi-lidad, si no también el de consistencia en su aplicación a los empleados.
Otro criterio que debe estar presente es que la actuación del patrono con relación a las exigencias de conducta de sus em-pleados debe ser consistente y uniforme. La ausencia de este requisito, como sería el castigar por una misma falta unas ve-ces sí y otras no, puede acercar peligrosamente el despido a la clasificación de caprichoso. Op. Srio. Trab. Rec. Hum. Núm. 91-3.
En el caso de autos, de los hechos narrados en la opinión del Tribunal es evidente que G.P. Industries, Inc. no fue consistente en reprimir la confraternización entre emplea-dos o incluso las relaciones adúlteras en la misma empresa. La empresa había permitido, en al menos una ocasión anterior, una relación extramatrimonial entre un alto ejecutivo de la empresa y una empleada. No podemos obviar el hecho de que Nieves Goitía, el cónyuge alegada-mente afectado por la relación entre De León Cuadrado y Torres Rodríguez, conoció a esta última mientras laboraba *262en la G.P. Industries, Inc. estando él casado entonces con una tercera persona.
Ante este precedente, puede concluirse que De León Cuadrado no tenía razón para presumir que se le discipli-naría por actos que, cuando habían sido cometidos por otro empleado gerencial, no habían inmutado a la administración. Al no existir reglas en la empresa contra la confraternización y el adulterio entre empleados y al exis-tir un historial de tolerancia a dicha conducta, estimamos que a De León Cuadrado se le trató de forma desigual para favorecer a un empleado administrativo de mayor rango. Independientemente de las razones para dicha discrepan-cia, ésta viola principios básicos de justicia y equidad en el empleo.
Just cause, as articulated in the arbitration law of discipline, can include only conduct that the employee knows is subject to discipline. This does not mean that all offenses must be stated, either orally or in writing. An employee need not be told in advance that stealing the employer’s property, sleeping on the job, attacking fellow employees, or engaging in a wildcat strike is prohibited. But he is not bound by plant rules that have not been brought to his attention, nor can he be punished for conduct he did not reasonably understand was prohibited. Management’s right to prescribe rules is matched by its obligation to make those rules known to the employees.
Making the rules known to the employees is not enough, however, if the employees reasonably believe the rules will not be enforced. Where a no-smoking rule has regularly been ignored and no effort has been made to enforce it, an employee cannot be disciplined for smoking, even in front of a prominently posted “No Smoking” sign. Employees who have openly been taking home scrap or supplies for personal use with the knowledge of management cannot be disciplined for stealing without warning. Management must first give clear warning that henceforth the rule will be enforced and violators punished. (Énfasis suplido.) W.J. Holloway y M.J. Leech, Employment Termination, Washington D.C., Bureau of National Affairs, 1985, págs. 116-117.
La falta de constancia en la sanción de relaciones adul-terinas entre empleados levanta serias sospechas en *263cuanto a la validez de los procedimientos seguidos por la empresa al despedir a De León Cuadrado y a Torres Rodríguez. Además, esto evidencia la imposición de medi-das disciplinarias sin que pueda probarse o presumirse co-nocimiento de la conducta proscrita por parte del empleado. Sugiere un trato desigual a empleados de dis-tinta jerarquía en asuntos en los que no deben tener lugar dichas consideraciones. Independientemente de la natura-leza de la falta cometida, la inconsistencia disciplinaria de G.P. Industries, Inc. hizo arbitrario y caprichoso el despido de De León Cuadrado y Nieves Rodríguez.
Entendemos, además, que el despido de estos emplea-dos tiene un impacto desigual relacionado al género de los ofensores. Su efecto es premiar el doble estándar demos-trado por Nieves Goitía quien, estando casado con otra persona y teniendo tres (3) hijos en dicha relación, entabló una relación sentimental con Torres Rodríguez. No toleró, sin embargo, la infidelidad de Torres Rodríguez cuando ésta advino su cónyuge. Entró, además, en un conflicto abierto con De León Cuadrado que alegadamente provocó tensiones en la empresa. Por más arraigado que esté el proverbial chauvinismo de Nieves Goitía en la cultura puertorriqueña, no debe condonarse mediante el despido de dos (2) empleados.
f — I I — I hH
Por otro lado, estimamos pertinente responder a la con-tención de que, al despedir a De León Cuadrado y Torres Rodríguez, G.P. Industries, Inc. actuó de acuerdo con una política de prevención de hostigamiento sexual. El hostiga-miento sexual es un problema de incomparable gravedad en el ámbito laboral. Atenta contra la dignidad del ser hu-mano y muy particularmente contra la de la mujer, quien es la persona más afectada por esta conducta, debido a los patrones culturales existentes. La implantación efectiva de *264la política pública contra el hostigamiento sexual y de las leyes y los reglamentos que la encarnan es de vital impor-tancia en nuestra sociedad.
Por esa misma razón, el uso artero y falacioso por parte de un patrono de las leyes para la prevención del hostiga-miento sexual, como subterfugio para el despido de dos (2) empleados, desvirtúa su propósito. Más es así cuando dicho patrono no demostró tener una política previa contra el hostigamiento sexual, como exige la Ley para Prohibir el Hostigamiento Sexual en el Empleo, Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.), y no aplicó sus disposiciones de forma equitativa, razonable o consistente.
A. El elemento definitorio del hostigamiento sexual es la no deseabilidad de la conducta proscrita. Así lo indica, en lo pertinente, el Art. 3 de la Ley Núm. 17.
El hostigamiento sexual en el empleo consiste en cualquier tipo de acercamiento sexual no deseado, requerimientos de fa-vores sexuales y cualquier otra conducta verbal o física de na-turaleza sexual. 29 L.P.R.A. sec. 155b.
Toda la evidencia indica que la relación sentimental en-tre De León Cuadrado y Torres Rodríguez era consensual y no había indicio de que dejaría de serlo. Sin embargo, so-mos concientes de que una relación que comience de ma-nera voluntaria y consentida puede degenerar en una si-tuación de hostigamiento. De existir una preocupación genuina de la empresa en que la relación entre De León Cuadrado y Torres Rodríguez podría degenerar en un inci-dente de hostigamiento sexual, habría sido más razonable tomar medidas menos drásticas, tal como la advertencia a ambos empleados de que debían descontinuar la relación o el traslado De León Cuadrado a otra unidad o dependencia de la empresa. La empresa no consideró la primera alter-nativa y descartó expresamente la segunda, aunque por consideraciones enteramente ajenas al hostigamiento sexual.
Su acción no fue una medida provisional preventiva, *265sino una acción enteramente punitiva, tomada en contra-vención a las Guías para la implantación de política pú-blica y procedimiento interno de querellas sobre hostiga-miento sexual en el empleo, Comisión para los Asuntos de la Mujer. En primer lugar, la única querella sometida ante la compañía sobre la relación entre De León Cuadrado y Torres Rodríguez fue sometida por Nieves Goitía y no ver-saba sobre incidente alguno de hostigamiento sexual. En segundo lugar, de haberse sometido una querella a esos efectos, la empresa estaría obligada a tomar medidas pre-ventivas provisionales mientras se dilucidaba la querella. No obstante, dichas medidas “no deben entenderse como una sanción contra el/la querellado(a)”. Guías para la im-plantación de política pública y procedimiento interno de querellas sobre hostigamiento sexual en el empleo, supra, pág. 8.
B. Para prevenir incidentes de hostigamiento sexual, un patrono debe implantar una política de prevención del hos-tigamiento sexual, conforme a lo dispuesto en el Art. 10 de la Ley Núm. 17 (29 L.P.R.A. sec. 155i).
Todo patrono tiene el deber de mantener el centro de trabajo libre de hostigamiento sexual e intimidación y deberá exponer claramente su política contra el hostigamiento sexual ante sus supervisores y empleados y garantizará que puedan trabajar con seguridad y dignidad. Cumpliendo con la obligación que se le impone al patrono de prevenir, desalentar y evitar el hosti-gamiento sexual en el empleo, éste deberá tomar las medidas que sean necesarias o convenientes con ese propósito inclu-yendo, pero sin limitarse, a las siguientes:
(a) Expresar claramente a sus supervisores y empleados que el patrono tiene una política enérgica contra el hostigamiento sexual en el empleo.
(b) Poner en práctica los métodos necesarios para crear con-ciencia y dar a conocer la prohibición del hostigamiento sexual en el empleo.
(c) Dar suficiente publicidad en el lugar de trabajo, para los aspirantes a empleo, de los derechos y protección que se les confieren y otorgan bajo las sees. 155 a 1551 de este título, al amparo de las secs. 18[3]21 a 1341 de este título, las sees. 146 a *266151 de este título y de la Constitución del Estado Libre Aso-ciado de Puerto Rico.
(d) Establecer un procedimiento interno adecuado y efectivo para atender querellas de hostigamiento sexual.
Con esta perspectiva, tampoco se justifica el despido de De León Cuadrado como parte de una política de preven-ción de hostigamiento sexual. Dicha política, inexcusable-mente, no existía en G.P. Industries, Inc. Cabe recordar que, cuando se suscitó la relación entre Nieves Goitía y Torres Rodríguez, existía también la posibilidad de que desembocara en hostigamiento sexual, pues la citada Ley Núm. 17 rechaza explícitamente la necesidad de “estable-cer que el agente o supervisor que cometió el hostiga-miento sexual supervisaba directamente al reclamante”. Por lo tanto, no es determinante, como alude G.P. Industries, Inc. el que Nieves Goitía no fuera entonces supervisor directo de Torres Rodríguez.
Si bien aquel incidente se produjo antes de la aproba-ción de nuestra ley de hostigamiento sexual, debió haber prevenido a la empresa de la posible recurrencia de situa-ciones similares y haberla motivado a aprobar una política de prevención del hostigamiento. No hay prueba de que esto se hiciera. Sólo al requerir causa para despedir a dos (2) empleados se invoca una ley que G.P. Industries, Inc. no se ha molestado en implantar. Dudamos, pues, de la serie-dad de la empresa en cuanto a implantar una política contra el hostigamiento sexual en este caso.
Por último, tenemos que resaltar la inconsistencia im-plícita en invocar la prevención de hostigamiento sexual en la empresa para justificar el despido de Torres Rodríguez, la posible víctima de dicha práctica.
IV
A modo de conclusión, nos preocupa mucho la decisión de este Tribunal de interpretar una ley protectora de los *267derechos de los trabajadores de manera que amplíe la dis-creción del patrono a la hora del despido. Al así decidir, este Tribunal sobreextiende el concepto justa causa e inter-preta las disposiciones de la citada Ley Núm. 80 de forma contraria a la intención legislativa. Además, pone un poder desmerecido en manos de los patronos para disciplinar su-mariamente a sus empleados por razones ajenas a su des-empeño en el lugar de trabajo e inyecta en nuestro ordena-miento nociones y fundamentos moralizantes que no tienen lugar en legislación laboral y son incompatibles con un estado de derecho justo. Por esto disentimos.
— O —